SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 7th day of April, Two thousand and six.
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is hereby DENIED.
Yin Jin Chen (A77-993-980) petitions for review of the BIA’s decision denying her motion to reconsider her final order of removal. We assume the parties’ familiarity with the underlying facts and procedural history.
We review the BIA’s denial of a motion to reconsider for an abuse of discretion. Zhong Guang Sun v. U.S. Dep’t of Justice, 421 F.3d 105, 107 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001).
Chen’s motion to reconsider was untimely, as it was filed over ten months after the BIA denied her appeal. See 8 C.F.R. *187§ 1003.203) (a motion to reconsider must be filed within 30 days of the BIA’s final decision). Moreover, as the BIA noted, Chen’s explanation for the delay appeared to conflict with the record and, at any rate, failed to address the extent of the delay. We find, therefore, that the BIA did not abuse its discretion. Further, the arguments in Chen’s motion were substantially similar to those raised in her appeal, which the BIA had already considered and rejected. The BIA did not abuse its discretion in rejecting these arguments a second time. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006); Ke Zken Zhao, 265 F.3d at 93.
Accordingly, the petition for review is DENIED.